Petition for writ of habeas corpus is granted with special emphasis to be made by counsel both in briefs and oral argument on the issue whether, in the light of our holding in Bishop v. Langlois, 106 R. I. 56, 256 A.2d 20, the petitioner can collaterally attack his guilty plea entered in the Superior Court on March 13, 1964.
The matter is assigned specially to the calendar for May 5, 1970 for hearing on the merits.
William C. Hillman is herewith appointed as counsel to represent petitioner in the further prosecution of his petition in this Court.